DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Amendments filed on 01/05/2021.  
Claims 1-20 are pending and presented for examination.
This action has been made FINAL.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Response to Amendment
Claims 7, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are withdrawn in view of the Applicant’s amendments. 
Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. 
The Applicant alleged the following: “It is submitted that Ashdown fails to disclose, at least, following claimed features (amended claim 1) of the instant application: a) generate one or more packets towards an external interface of the network, wherein the one or more packets symptomatic of one or more messages received by the network from a network attacker; b) test the vulnerability of the network based at least on said one or more generated packets and test if one or more pre-determined filtering rules are triggered based at least on said one or more generated packets. Emphasis Added on underlined features.”  The examiner is not persuaded.  Applicant’s title and specification both describes the use of a SS7 messages/ packets.  The prior art reference, Ashdown explicitly discloses the generating of such packets in Column 2, Lines 60-65; Column 6, Lines 50-67 & Column 7, Lines 1-20.  More specifically, Ashdown teachings of “insert messages into the SS7 packet-Switched global SS7 network” in Column 2, Lines 60-65 discloses the Applicant’s claim language.  Ashdown goes on to disclose “provide the ability to filter on specific parameters within SS7 messages” in Column 7, Lines 1-20, in which discloses the Applicant’s claim language of “test the vulnerability of the network based at least on said one or more generated packets test if one or more pre-determined filtering rules are triggered based at least on said one or more generated packets”.  MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed Cir. 1997).  Accordingly, the examiner maintains the rejection.
The Applicant alleged the following: “7PATENTReply To Non-Final Office Action of 18..11/2020Reply To Non-Final Office Action of 18/l 1/2020The Applicant humbly and respectfully submits that, unlike the amended claim 1 of the present invention, Ashdown, in his claims, drawings and/or description, nowhere, explicitly and/or implicitly, to the slights even possible technical manner enables the apparatus to generate one or more packets (SS7 packets/messages) which are symptomatic (i.e., indicative or having characteristics) of one or more messages received by network from a network attacker (as recited in feature a) above).”  The examiner is not persuaded.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., indicative or having characteristics) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nonetheless, the examiner asserts the prior art reference, Ashdown explicitly discloses the generating of one or more packets in Column 2, Lines 60-65; Column 6, Lines 50-67 & Column 7, Lines 1-20.  Accordingly, the examiner maintains the rejection.
The Applicant alleged the following: “Ashdown, at its best, teaches generation of a standard log or a full log, which contains the entire PDU (cf Col. 9, Lines 8-9 & Lines 22-23 of Ashdown), nowhere, even under broadest possible technical assumption discloses or teaches the feature a) as recited in above.”  The examiner is not persuaded.  As mentioned above, the prior art reference, Ashdown explicitly discloses the features of a) as recited above in Column 2, Lines 60-65; Column 6, Lines 50-67 & Column 7, Lines 1-20 of Ashdown.  More specifically, Ashdown teachings of “insert messages into the SS7 packet-Switched global SS7 network” 
The Applicant alleged the following: “PAGE 11115' RCVD AT 11512021 5:25:14 PM [Eastern Standard Time)* SVR:W-PTOFAX-002145' DNIS:2738300' CSID:FaxZero.com * ANI:2166755043* DURATION (mm-ss):05-03Rcply To Non-Final Office Action of 181I 1/2020Upon analysis and re-analysis of the above cited contents in the office action, Applicant would like to humbly and respectfully but strongly assert that none of these contents are concerned about the feature a) of the amended claim I as recited above i.e., "generate one or more packets towards an external interface of the network, wherein the one or more packets symptomatic of one or more messages received by the network from a network attacker".”  The examiner is not persuaded.  As mentioned above, the prior art reference, Ashdown explicitly discloses the features of a) as recited above in Column 2, Lines 60-65; Column 6, Lines 50-67 & Column 7, Lines 1-20 of Ashdown.  More specifically, Ashdown teachings of “insert messages into the SS7 packet-Switched global SS7 network” in Column 2, Lines 60-65 discloses the Applicant’s claim language. Accordingly, the examiner maintains the rejection.
The Applicant alleged the following: “PAGE 11115' RCVD AT 11512021 5:25:14 PM [Eastern Standard Time)* SVR:W-PTOFAX-002145' DNIS:2738300' CSID:FaxZero.com * ANI:2166755043* DURATION (mm-ss):05-03Rcply To Non-Final Office Action of 181I 1/2020Upon analysis and re-analysis of the above cited contents in the office action, Applicant would like to humbly and respectfully but strongly assert that since Ashdown fails 12PAGE 12115  RCVDAT 11512021 5:25:14 PM I[Eastern Standard Time]' SVR:W-PTOFAX-002145' DNIS:2738300 * CSID:Faxzero.com *AN:2166755043 " DURATION (mm-ss):05-03Best Available CopyFrom: Johannes Gottschalk. Phone #-7023712730 Tue Jan 05 22:25 202113 of 15Application Serial No. 16/558613PATENTReply To Non-Final Office Action of 1S ::1/2020to generate the one or more packets symptomatic of one or more messages received by the network from a network attacker, the usage of such "one or more packets symptomatic of one or more messages received by the network from a network attacker" to test the vulnerability of the network and to test the if one or more pre-determined filtering rules are triggered based at least on said one or more generated packets, is technically not feasible.  Thus, Applicant would like to humbly and respectfully but strongly assert that none of these contents are of Ashdown concerned about the feature b) of the amended claim 1 as recited above and specifically to test the vulnerability of the network and to test the if one or more pre-determined filtering rules are triggered based at least on said one or more generated packets (i.e., the one or more packets symptomatic of one or more messages received by the network from a network attacker).”  The examiner is not persuaded.  As mentioned previously, the prior art reference, Ashdown explicitly discloses the features of a) as recited above in Column 2, Lines 60-65; Column 6, Lines 50-67 & Column 7, Lines 1-20 of Ashdown.  Ashdown goes on to disclose in Column 2, Lines 20-30, “the System of the present invention monitors every SS7 message entering and leaving a SS7 Signaling node by providing with respect to the Signaling node an SS7 message filter that inspects each message and compares it to a SS7 rule-set, or policy, to determine whether the node should accept, modify, respond to, or reject the message.” (emphasis added).  This teachings explicitly discloses the Applicant’s claim language.  Accordingly, the examiner maintains the rejection.
The Applicant alleged the following: “PAGE 11115' RCVD AT 11512021 5:25:14 PM [Eastern Standard Time)* SVR:W-PTOFAX-002145' DNIS:2738300' CSID:FaxZero.com * ANI:2166755043* DURATION (mm-ss):05-03Rcply To Non-Final Office Action of 181I 1/2020Thus at least in view of the above, those skilled in the art would appreciate that Ashdown is completely silent and thus fails to disclose the following claimed features (amended claim 1) of the instant application: a) generate one or more packets towards an external interface of the network, wherein the one or more packets symptomatic of one or more messages received by the network from a network attacker; b) test the vulnerability of the network based at least on said one or more generated packets and test if one or more pre-determined filtering rules are triggered based at least on said one or more generated packets. In light of above cited differences, the Applicant submits that Ashdown fails to teach or describe the above recited features of the amended independent claim 1. Thus, the Applicant submits that amended independent claim 1 is in condition of allowance as not anticipated by Ashdown.”  The examiner is not persuaded. As mentioned previously, the prior art reference, Ashdown explicitly discloses the features of a) as recited above in Column 2, Lines 60-65; Column 6, Lines 50-67 & Column 7, Lines 1-20 of Ashdown.  Ashdown goes on to disclose in Column 2, Lines 20-30, “the System of the present invention monitors every SS7 message entering and leaving a SS7 Signaling node by providing with respect to the Signaling node an SS7 message filter that inspects each message and compares it to a SS7 rule-set, or policy, to determine whether the node should accept, modify, respond to, or reject the message.” (emphasis added).  This teachings explicitly discloses the Applicant’s claim language.  Accordingly, the examiner maintains the rejection.  In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashdown, US 6308276.
Claim 1:
Ashdown discloses a vulnerability scanning and notification apparatus for testing an attack vulnerability of a network (See Column 1, Lines 45-60), the apparatus comprising: 
a processor (See Column 10, Lines 54-60); and 
one or more stored sequences of instructions which, when executed by the processor (See Column 10, Lines 54-60), cause the processor to: 
generate one or more packets towards an external interface of the network, wherein the one or more packets symptomatic of one or more messages received by the network from a network attacker and thereby (See Column 2, Lines 60-65; Column 6, Lines 50-67 & Column 7, Lines 1-20);
test the vulnerability of the network based at least on said one or more generated packets test if one or more pre-determined filtering rules are triggered based at least on said one or more generated packets (See Column 7, Lines 1-20).
Claim 2:
Ashdown discloses wherein the attack vulnerability is associated with a signaling system 7 (SS7) attack (“the SS7 network has expanded and is now vulnerable to attacks, intrusions, fraud, and misuse.” See Column 1, Lines 45—55).
Claim 3:
 (“connectivity on the SS7 network” See Column 4, Lines 35-40).
Claim 4:
Ashdown discloses wherein the apparatus requires no deployment, no connectivity or no infrastructure in the network (See Figure 1).
Claim 5:
Ashdown discloses wherein the apparatus is configured to generate an automated notification (“The system combines call progress monitoring, including message correlation and state management, transaction progress monitoring, including message correlation and state management, network management monitoring, and message verification.” See Column 2, Lines 45-67) associated with the testing of attack vulnerability (“the SS7 network has expanded and is now vulnerable to attacks, intrusions, fraud, and misuse.” See Column 1, Lines 45—55).
Claim 6:
Ashdown discloses wherein the apparatus is configured to periodically scan the network to test the attack vulnerability (“The system utilizes specialized, high availability, "on-the-wire" devices to monitor, control, and insert messages into the SS7 packet-switched global SS7 network.” See Column 2, Lines 55-67).
Claim 7:
Ashdown discloses wherein the one or more generated packets are configured to deliver to the network at least through signaling connection control part (SCCP) carrier (See Column 3, Lines 1-20 & Column 8, Lines 10-25) associated with the network (“The system utilizes specialized, high availability, "on-the-wire" devices to monitor, control, and insert messages into the SS7 packet-switched global SS7 network.” See Column 2, Lines 55-67).
Claim 8:
Ashdown discloses wherein the one or more generated packets are further configured to traverse at least through one or more filtering rules of the network (“These engines 504-512 provide the ability to filter on specific parameters within SS7 messages via static rules and to maintain signaling state and correlate PDUs with ongoing message processing via state rules.” See Column 2, Lines 14-20; Column 3, Lines 30-40; Column 7, Lines 5-20).
Claim 9:
Ashdown discloses wherein the apparatus is configured to generate, in real-time, one or more software wizards to automatically suggest at least an appropriate signaling connection control part (SCCP) subsystem numbers (SSNs) and mobile application part (MAP) versions for the one or more generated packets (See Column 3, Lines 1-20 & Column 8, Lines 10-25).
Claim 10:
Ashdown discloses wherein the suggested at least an appropriate signaling connection control part (SCCP) subsystem numbers (SSNs) or the suggested mobile application part (MAP) versions, if selected, from the one or more software wizards are saved (See Column 3, Lines 1-20 & Column 8, Lines 10-25).
Claim 11:
Ashdown discloses wherein the one or more packets are one or more commands provided by a user (See Column 6, Lines 50-60).
Claim 12:
Claim 12 is rejected on the same basis as claim 1.
Claim 13:
Claim 13 is rejected on the same basis as claim 1.
 Claim 14:
Claim 14 is rejected on the same basis as claims 2 and 4.
Claim 15:
Claim 15 is rejected on the same basis as claim 3.
Claims 16-19:
Claims 16-19 are rejected on the same basis as claims 5-10.
Claim 20: 
Ashdown discloses performed manually, automatically and in a combination of both (“a Rules Wizard GUI is used, guiding a user through a selection of rule types, parameter values, boolean logic selection, and exception configuration.  In addition, the Rules Wizard allows users to sort, delete, and edit existing rules.  This process includes definition of each control policy rule, including trigger function, action performed, and logging mechanism.” See Column 6, Lines 25-35).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hrabik (US 20020178383), discloses a method and apparatus for verifying the integrity and security of computer networks and implementing counter measures.
Klaus (US 5892903), discloses a method and apparatus for detecting and identifying security vulnerabilities in an open network computer communication system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 3, 2021